 

Exhibit 10.1

 

Form for U.S. Option Grants

 

 

HELIUS MEDICAL TECHNOLOGIES, INC.

 

STOCK OPTION GRANT NOTICE (2018 OMNIBUS INCENTIVE PLAN)

 

Helius Medical Technologies, Inc. (the “Company”), pursuant to its 2018 Omnibus
Incentive Plan, as amended (the “Plan”), hereby grants to Optionholder an option
to purchase the number of shares of the Company’s Common Stock set forth below.
This option is subject to all of the terms and conditions as set forth in this
Stock Option Grant Notice, in the Option Agreement, the Plan and the Notice of
Exercise, all of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not explicitly defined herein but defined in the
Plan or the Option Agreement will have the same definitions as in the Plan or
the Option Agreement. If there is any conflict between the terms in this Stock
Option Grant Notice and the Plan, the terms of the Plan will control.

 

 

Optionholder:

Date of Grant:

[gv5nyc24at0r000001.jpg]

Vesting Commencement Date: Number of Shares Subject to Option: Exercise Price
(Per Share):

[gv5nyc24at0r000002.jpg]

Total Exercise Price: Expiration Date:

[gv5nyc24at0r000003.jpg]

 

 

Type of Grant:ý  Incentive Stock Option1☐ Non-Qualified Stock Option

Exercise Schedule:Same as Vesting Schedule

 

Vesting Schedule: [  ]% of the total number of shares of Common Stock underlying
the option shall vest on each  of the first [  ] anniversaries of the Vesting
Commencement Date, subject to the Optionholder’s continuous service with the
Company or an Affiliate through such vesting dates; provided, however, that if
the Optionholder experiences a Termination of Employment without Cause and (A)
such Optionholder is provided severance by the Company or an Affiliate, then (i)
such option shall continue to vest during the severance period (as may be
defined in the applicable separation agreement with the Optionholder), (ii) one
hundred percent (100%) of the unvested shares underlying the option shall vest
as of the end of any such applicable severance period and (iii) such
Optionholder shall be entitled to exercise such vested options though the end of
the year in which the severance period ends, in each case, subject to compliance
with any requirements set forth in such separation agreement, including but not
limited to the execution of the Company’s standard form of release (a “Release”)
that becomes effective and irrevocable in accordance with the terms of the
Release or (B) if such Optionholder is not provided severance by the Company or
an Affiliate, then (i) one hundred percent (100%) of the unvested shares
underlying the option shall vest as of the termination date and (ii) such
Optionholder shall be entitled to exercise such vested options through the end
of the year in which the termination date occurs. Notwithstanding the foregoing,
subject to any different terms set forth in the Optionholder’s employment or
service agreement with the Company or any Affiliate, in the event the Company
consummates a Change in Control and the Optionholder experiences a Termination
of Employment without Cause on or immediately prior to, or, to the extent the
option is assumed, continued or substituted for in



--------------------------------------------------------------------------------

 

connection with the Change in Control, within 12 months following the Change in
Control, and the Optionholder signs a Release that becomes effective and
irrevocable in accordance with the terms of the Release, then one hundred
percent (100%) of the shares underlying the option that have not vested as of
such termination date shall vest and become exercisable as of such date.

 

Payment:By one or a combination of the following items (described in the Option
Agreement):

ý By cash, check, bank draft or money order payable to the Company

ý Pursuant to a Regulation T Program if the shares are publicly traded

ý By delivery of already-owned shares if the shares are publicly traded

☐If and only to the extent this option is a Non-Qualified Stock Option, and
subject to the Company’s consent at the time of exercise, by a Net Settlement
arrangement



1 If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than

$100,000 in value (measured by exercise price) in any calendar year.  Any excess
over $100,000 is a Non-Qualified Stock   Option.

 



--------------------------------------------------------------------------------

 

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company  regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of, if applicable, (i)
equity awards previously granted and delivered to Optionholder,

(ii) any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law and (iii) any written employment or
severance arrangement that would provide for vesting acceleration of this option
upon the terms and conditions set forth therein. By accepting this option,
Optionholder consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

HELIUS MEDICAL TECHNOLOGIES, INCOPTIONHOLDER:

 

By:

 

Signature

Title: Date:



Signature

Date:

 

ATTACHMENTS: Option Agreement, 2018 Omnibus Incentive Plan, as amended, and
Notice of Exercise

 



2

 



 

--------------------------------------------------------------------------------

 

ATTACHMENT I

HELIUS MEDICAL TECHNOLOGIES, INC. OPTION AGREEMENT

(2018 OMNIBUS INCENTIVE PLAN)

(INCENTIVE STOCK OPTION OR NON-QUALIFIED STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Helius Medical Technologies, Inc. (the “Company”) has granted you an
option under its 2018 Omnibus Incentive Plan, as amended (the “Plan”) to
purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice at the exercise price indicated in your Grant Notice. The option is
granted to you effective as of the date of grant set forth in the Grant Notice
(the “Date of Grant”). If there is any conflict between the terms in this Option
Agreement and the Plan, the terms of the Plan will control. Capitalized terms
not explicitly defined in this Option Agreement or in the Grant Notice but
defined in the Plan will have the same definitions as in the Plan.

 

 

 

follows:



The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as

 

 

1.

VESTING. Subject to the provisions contained herein, your option will vest as
provided

 

in your Grant Notice. Vesting will cease upon your Termination (except as may
otherwise be provided in the vesting section of the Grant Notice).

 

2.NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
are subject to adjustment upon certain events in accordance with Section 4.2 of
the Plan.

 

3.EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Eligible Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of service with the Company or an Affiliate measured from the
Date of Grant, even if you have already been an employee for more than six (6)
months. Consistent with the provisions of the Worker Economic Opportunity Act,
you may exercise your option as to any vested portion prior to such six (6)
month anniversary in the case of (i) your death or disability, (ii) a Change in
Control in which your option is not assumed, continued or substituted, (iii) an
Acquisition Event, or (iv) your Termination on your “retirement” (as defined in
the Company’s benefit plans).

 

4.METHOD OF PAYMENT. You must pay the full amount of the exercise price for
the  shares you wish to exercise. You may pay the exercise price in cash or by
check, bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

 

(a)

Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or  “sell to cover”.

 

 



1

 

 



 

--------------------------------------------------------------------------------

 

(b)

Provided that at the time of exercise the Common Stock is publicly traded, by
delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

 

 

(c)

If this option is a Non-Qualified Stock Option, subject to the consent of the
Company at the time of exercise, by a Net Settlement arrangement in accordance
with Section 6.3(d) of the Plan. Shares of Common Stock will no longer be
outstanding under your option and will not be exercisable thereafter if those
shares (i) are used to pay the exercise price pursuant to the Net Settlement,

 

(ii)are delivered to you as a result of such exercise, and (iii) are withheld to
satisfy your tax withholding obligations.

 

 

5.

WHOLE SHARES. You may exercise your option only for whole shares of Common

 

Stock.

 

6.

SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless the

 

shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations.

 

7.TERM. You may not exercise your option before the Date of Grant or after the
expiration of the option’s term. The term of your option expires, subject to the
provisions of Section 6.3(b) of the Plan, upon the earliest of the following:

 

 

(a)

immediately upon your Termination for Cause;

(b)

immediately upon your Termination for any reason to the extent the shares
subject to your option have not vested on or prior to such Termination (except
as may otherwise be provided in the vesting section of the Grant Notice);

 

 

(c)

three (3) months after your Termination for any reason other than Cause (except
as may otherwise be provided in the vesting section of the Grant Notice), your
Disability or your death (except as otherwise provided in Section 7(e) below);
provided, however, that if during any part of such three (3) month period your
option is not exercisable solely because of the condition set forth in the
section above regarding “Securities Law Compliance,” your option will not expire
until the earlier of the Expiration Date or until it has been exercisable for an
aggregate period of three (3) months after your Termination; provided further,
if during any part of such three (3) month period, the sale of any Common Stock
received upon exercise of your option would violate the Company’s insider
trading policy, then your option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three (3) months after your Termination during which the sale of the Common
Stock received upon exercise of your option would not be in violation of the
Company’s insider trading policy. Notwithstanding the foregoing, if (i) you are
a Non-Exempt Employee, (ii) your Termination of Employment occurs within six (6)
months after the Date of Grant, and

 

 

(iii)

you have vested in a portion of your option at the time of your Termination,
your option will not

 



2

 

 



 

--------------------------------------------------------------------------------

 

expire until the earlier of (x) the later of (A) the date that is seven (7)
months after the Date of Grant, and

(B) the date that is three (3) months after your Termination (or such other date
that may otherwise be provided in the vesting section of the Grant Notice), and
(y) the Expiration Date;

 

(d)

twelve (12) months after your Termination due to your Disability (except as
otherwise provided in Section 7(e)) below;

 

 

(e)

twelve (12) months after your death if you die either before your Termination or
within three (3) months after your Termination for any reason other than Cause;

 

 

(f)

in certain circumstances upon the effective date of an Acquisition Event or a
Change in Control as set forth in the Plan;

 

 

 

(g)

the Expiration Date indicated in your Grant Notice; or

 

 

(h)

the day before the tenth (10th) anniversary of the Date of Grant.

 

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or
Non-Employee Director after your employment terminates or if you otherwise
exercise your option more than three (3) months after the date your employment
with the Company or an Affiliate terminates.

 

 

8.

EXERCISE.

(a)

You may exercise the vested portion of your option (and the unvested portion of
your option if your Grant Notice so permits) during its term by (i) delivering a
Notice of Exercise (in a form designated by the Company) or completing such
other documents and/or procedures designated by the Company for exercise and
(ii) paying the exercise price and any applicable withholding taxes to the
Company’s Secretary, stock plan administrator, or such other person as the
Company may designate, together with such additional documents as the Company
may then require.

 

 

(b)

By exercising your option you agree that, as a condition to any exercise of your
option, the Company may require you to enter into an arrangement providing for
the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

 

 

(c)

If your option is an Incentive Stock Option, by exercising your option you agree
that you will notify the Company in writing within fifteen (15) days after the
date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of your option.

 

 

9.DETRIMENTAL ACTIVITY. Your option, the shares issued upon exercise of your
option and any associated gain shall be subject to Section 6.3(c)(ii) of the
Plan regarding the effects of engaging in Detrimental Activity.

 



3

 

 



 

--------------------------------------------------------------------------------

 

10.TRANSFERABILITY. Except as otherwise provided in this Section 10, your option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.

 

(a)

Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.

 

 

(b)

Domestic Relations Orders. Upon receiving written permission from the Board or
its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If this option is an Incentive Stock
Option, this option may be deemed to be a Non-Qualified Stock Option as a result
of such transfer.

 

 

(c)

Beneficiary Designation. Upon receiving written permission from the Board or its
duly authorized designee, you may, by delivering written notice to the Company,
in a form approved by the Company and any broker designated by the Company to
handle option exercises, designate a third party who, on your death, will
thereafter be entitled to exercise this option and receive the Common Stock or
other consideration resulting from such exercise. In the absence of such a
designation, your executor  or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

 

 

11.OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Non-Employee Director or
Consultant for the Company or an Affiliate.

 

 

12.

WITHHOLDING OBLIGATIONS.

(a)

At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

 

 

(b)

If this option is a Non-Qualified Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax

 

 



4

 

 



 

--------------------------------------------------------------------------------

 

required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes). Shares of Common Stock shall be withheld solely from fully vested
shares of Common Stock determined as of the date of exercise of your option that
are otherwise issuable to you upon such exercise. Any adverse consequences to
you arising in connection with such share withholding procedure shall be your
sole responsibility.

 

(c)

You may not exercise your option unless the tax withholding obligations of the
Company and/or any Affiliate are satisfied. Accordingly, you may not be able to
exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

 

 

13.TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, its Affiliates or any of their officers, directors or employees related
to tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

 

14.NOTICES. Any notices provided for in your option or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

15.GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

 

16.OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

 

17.EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

 



5

 

 



 

--------------------------------------------------------------------------------

 

18.VOTING RIGHTS. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

 

19.SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by  any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

 

20.

MISCELLANEOUS.

 

(a)

The rights and obligations of the Company under your option will be transferable
to any one or more persons or entities, and all covenants and agreements
hereunder will inure to the benefit of, and be enforceable by the Company’s
successors and assigns.

 

 

(b)

You agree upon request to execute any further documents or instruments necessary
or desirable in the sole determination of the Company to carry out the purposes
or intent of your option.

 

 

(c)

You acknowledge and agree that you have reviewed your option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your option, and fully understand all provisions of your option.

 

 

(d)

This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

 

(e)

All obligations of the Company under the Plan and this Option Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

 

***

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.

 



6

 

 



 

--------------------------------------------------------------------------------

 

ATTACHMENT II

 

2018 OMNIBUS INCENTIVE PLAN

 



1

 



 

--------------------------------------------------------------------------------

 

ATTACHMENT III NOTICE OF EXERCISE

 

 

HELIUS MEDICAL TECHNOLOGIES, INC.

642 Newtown Yardley Road Suite 100Date of Exercise: _______________

Newtown, PA 18940

 

This constitutes notice to Helius Medical Technologies, Inc. (the “Company”)
under my stock option that I
elect  to  purchase  the  below  number  of  shares  of  Common  Stock  of  the  Company  (the
“Shares”) for the price set forth below.

 

Type of option (check one):Incentive ☐Non-Qualified ☐

 

Stock option dated:______________________________

 

Number of Shares as to which option is

exercised:______________________________

 

Certificates to be

issued in name of:______________________________

 

Total exercise price:$______________$______________

 

Cash payment delivered

herewith:$______________$______________

 

 

 

[Value of Shares delivered herewith1:

 

$______________

 

$______________]

[Value of Shares pursuant to net settlement2:

 

$______________

 

$______________]

[Regulation T Program (cashless exercise3):

 

$______________

 

$______________]

 

 

 



1Shares must meet the public trading requirements set forth in the option.
Shares must be valued  in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests. Certificates must be endorsed or accompanied by an
executed assignment separate from certificate.

2The option must be a Non-Qualified Stock Option, and the Company must have
established net

exercise procedures at the time of exercise, in order to utilize this payment
method.

3Shares must meet the public trading requirements set forth in the option.

 



1

 



 

--------------------------------------------------------------------------------

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Helius Medical Technologies, Inc. 2018
Omnibus Incentive Plan, (ii) to provide for the payment by me to you (in the
manner designated by you) of your withholding obligation, if any, relating to
the exercise of this option, and (iii) if this exercise relates to an incentive
stock option, to notify you in writing within fifteen (15) days after the date
of any disposition of any of the Shares issued upon exercise of this option that
occurs within two (2) years after the date of grant of this option or within one
(1) year after such Shares are issued upon exercise of this option.

 

In addition, by this exercise I hereby certify and agree that (i) I am in
compliance with the terms and conditions of the Plan, (ii) I have not engaged
in, and I do not intend to engage in, any Detrimental Activity (as defined in
the Plan) and (iii) if I do engage in any Detrimental Activity within the
one-year period following the earlier of the date I exercise this option or the
date of my termination of employment or service with the Company, the Company
shall be entitled to recover from me at any time within one year after such
date, and I shall pay over to the Company, an amount equal to any gain realized
(whether at the time of exercise or thereafter) as a result of the exercise.

 

 

Very truly yours,

 

 





2

 



 